v DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 02/23/2022.
Applicant cancels claims 11 and 18.
Applicant amends claims 9, 12, 13, and 16.
Applicant adds new claims 21 and 22.
Claims 1-10, 12-17, and 19-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-10, 12-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 9, & 16 recite a method and systems for a machine learning model for surfacing supporting evidence. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 9 & 16 recite, at least in part, a method comprising: receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile; receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional; analyzing, using one or more machine learning techniques, the user profile; analyzing, using the one or more machine learning techniques, the medical professional profile; determining, based at least in part on analyzing the user profile, a recommendation to the medical professional; determining, based at least in part on the recommendation, data to be transmitted with the recommendation; determining a likelihood that the medical professional will utilize the data in association with the recommendation, wherein determining the likelihood that the medical professional will utilize the recommendation is based at least in part on a statistical relevance of the data utilized for determining the recommendation; and transmitting the recommendation and the data to a remote device associated with the medical professional.. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile; receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including one or more processors; and non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. These elements are broadly recited in the specification at, for example, paragraph [0009] which describes a computer device operated by a medical professional. “The recommendation(s) and supporting evidence may be provided to a device operated by the medical professional, such as a tablet, computer, or phone, and the device may be configured to display the recommendation(s) as well as the supporting evidence.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of presenting relevant medical data in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-8, 10, 12-15, 17, and 19-22 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-8, 10, 12-15, 17, and 19-22 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-10, 12-17, and 19-22 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Aganyan (US 20190244700 A1) in view of Zhang (WO 2012159190 A1).

CLAIM 1 – 
Independent claims 9 & 16 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. Claims 9 & 16 now recite
“wherein determining the likelihood that the medical professional will utilize the recommendation is based at least in part on a statistical relevance of the data utilized for determining the recommendation”, also seen in Claim 1, as demonstrated by Zhang below. 

Aganyan teaches a method having the limitations of:
A system comprising: one or more processors; and non-transitory computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile (Aganyan [0015] Embodiments of the disclosure provide for decentralized systems and methods that facilitate uberization of healthcare services, including improvements to collection, storage, distribution, visualization, reporting, and analysis of medical data associated with the healthcare services. According to the embodiments of this disclosure, a healthcare service center is provided to connect patients and healthcare providers. The healthcare service center includes one or more computer servers that run a web service accessible by the patients and the healthcare providers via respective user interfaces such as graphical user interfaces available through a website or a software application running on user devices. Both the patients and healthcare providers (e.g., doctors, physicians, dentists, veterinarians, certified healthcare professionals, etc.) can register with the web service and establish patient profiles and healthcare provider profiles, respectively. The healthcare service center may require the healthcare providers to be authenticated and authorized before they can provide medical services via the healthcare service center. The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals) 
receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional (Aganyan [0015] Embodiments of the disclosure provide for decentralized systems and methods that facilitate uberization of healthcare services, including improvements to collection, storage, distribution, visualization, reporting, and analysis of medical data associated with the healthcare services. According to the embodiments of this disclosure, a healthcare service center is provided to connect patients and healthcare providers. The healthcare service center includes one or more computer servers that run a web service accessible by the patients and the healthcare providers via respective user interfaces such as graphical user interfaces available through a website or a software application running on user devices. Both the patients and healthcare providers (e.g., doctors, physicians, dentists, veterinarians, certified healthcare professionals, etc.) can register with the web service and establish patient profiles and healthcare provider profiles, respectively. The healthcare service center may require the healthcare providers to be authenticated and authorized before they can provide medical services via the healthcare service center. The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals. [0053] Similarly, the web service enables the healthcare providers to remotely create or modify healthcare provider profiles, which can be stored in database 115. The healthcare provider profiles can include, for example, a name of healthcare provider, address (location) and contact information, specialty (e.g., a family medicine practitioner, cardiologist, ENT, urologist, dermatologist, neurologist, etc.), medical license data, education information, hospital affiliation data, spoken languages, preferred rates, preferred times or schedule of service, banking information, and other necessary personal information.)
analyzing, using one or more machine learning techniques, the user profile (Aganyan [0024] In some embodiments, the healthcare service system can process available patient data (e.g., the patient's request, patient profile data, diagnostic operation results, etc.) to automatically generate a diagnosis or a preliminary diagnosis. For these ends, a machine-learning algorithm can be used.)
analyzing, using the one or more machine learning techniques, the medical professional profile (Aganyan [0020] The healthcare service center selects a healthcare provider based on the patient's request. The selected healthcare provider is also referred to as a responding healthcare provider. The selection of healthcare provider can vary. In one example, the healthcare service center can process the patient's request and preferences to find the best matching healthcare provider. This process may involve the use of a machine-learning algorithm, heuristic or statistic algorithm.[0056] At block 210, healthcare service center 105 selectively establishes a bidirectional communication between the requesting patient and a responding healthcare provider in real-time and in accordance with the request for the healthcare service obtained from the requesting patient at block 205. Healthcare service center 105 can automatically select the responding healthcare provider from a plurality of healthcare providers by matching the patient's preferences or data obtained from the request to the data and preferences of healthcare providers. The matching can be based on scoring and sorting of patient related and healthcare provider related information. In some embodiments, a machine-learning system can be used to perform the matching.)
determining, based at least in part on analyzing the user profile, a recommendation to the medical professional, the recommendation including at least one of a potential diagnosis (The rest of the limitation has not been considered due to the alternative language. See Aganyan [0024] In some embodiments, the healthcare service system can process available patient data (e.g., the patient's request, patient profile data, diagnostic operation results, etc.) to automatically generate a diagnosis or a preliminary diagnosis. For these ends, a machine-learning algorithm can be used. The preliminary diagnosis is representative of the potential diagnosis in the limitations.)
transmitting the recommendation and the data to a remote device associated with the medical professional. (Aganyan [0015] The patients can enter their preferences and settings, including, for example, language preferences, residence or location of healthcare providers they are looking for, patients' preexisting medical conditions, recorded or real-time vital parameters, prior diagnostic data, payment and billing data, patient insurance policy data, contact information, an estimated price or quality of healthcare services that the patient seeks, and so forth. The vital parameters can include but are not limited to blood pressure, pulse, oxygen saturation, blood sugar level, and cholesterol levels. The vital parameters can be measured using various in-home devices/sensors (e.g., wearable devices), measured by medical personnel as part of mobile services or self-measured by patients, and transmitted to a platform where they can be accessed by the medical professionals.) 

Aganyan does not explicitly disclose the below limitations:
However, Zhang teaches a method having the limitations of:
determining a statistical relevance of data utilized for determining the recommendation (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.) 
determining a likelihood that the medical professional will utilize the data in association with the recommendation, the likelihood being determined based at least in part on the statistical relevance of the data and the medical professional profile (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of Aganyan in view of Zhang to determine a statistical relevance of data utilized for determining the recommendation with the motivation of presenting data in a manner that makes the existence of medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. (see Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.).

CLAIM 2 & 12 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 8. 
Zhang further discloses a system having the limitation of:
The system of claim 1, the operations further comprising ranking at least one of the potential diagnosis, the gap in medical coverage, or the recommended medication based at least in part on the likelihood that the medical professional will utilize the recommendation, wherein the recommendation is transmitted based at least in part on the ranking. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)  

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 3 & 14 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein determining the likelihood that the medical professional will utilize the data includes determining that the medical professional has utilized previous data that is associated with the data. (Zhang [0005] Medical images of a patient's body are generally taken by a technician using an imaging modality, such as an x-ray machine or a magnetic resonance imaging device. At a single imaging session, one or more diagnostic images of one or more body parts may be taken and recorded. Such diagnostic images may then be printed and provided to a medical practitioner directly, or entered into a picture archiving and communication system (PACS) for later access by a medical practitioner. A medical practitioner, such as a radiologist, will generally then review the diagnostic images, possibly in conjunction with prior related diagnostic images and/or test reports, and produce a diagnostic report.)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 4 & 19 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 16. 
Zhang further discloses a system having the limitation of:
The system of claim 1, the operations further comprising receiving an indication that the patient is scheduled to meet with the medical professional at a given time and causing the remote device to display the recommendation and the data at the given time. (Zhang [0049] A DDRS includes words or codes indicating information about a particular diagnostic session and the information collected at that session. A DDRS generally includes a specification of the type of examination or test performed at the diagnostic session, the date and time of the examination or test, the number of diagnostic images, if any, recorded, and a unique identifier for each image that permits retrieval of the image, and specifications of any associated diagnostic reports, such as a unique identifier for each report, which permits retrieval of the report, and includes information such as the date the report was produced, and, where applicable and available, identification of the person or entity who produced it. [0074] It should be noted that the use of a patient index within the PVS 106 is only one means of storing information about body parts of a patient, and its use is not essential. For example, one embodiment of a PVS 106 does not cache such information at all but rather retrieves required information from MISs in real-time in response to user input. [0078] The PVS 106 receives display requests from a client 105 identifying a patient, generally by providing an identifier, which could be a number, combination of numbers and letters, or possibly the name of the patient. In the latter case, the PVS may identify multiple patients matching the name provided, in which case it may provide a list to the client 105 including other information about each patient, such as gender, age and address, and allow the client 105 to select one patient from the list. [0079] Having identified a single patient, the PVS 106 then sends a data retrieval request to the VIS 100 specifying the patient for whom data is requested. The VIS 100 may then identify a patient index corresponding to that patient in the patient index database 402, and provide the patient index, or a pointer to the patient index, to the PVS 106. If there is no such patient index in the patient index database 402, the VIS 100 may then query the MISs on the network for information on the patient and construct a patient index for that patient. If there is a patient index, the VIS 100 may still query the available MISs to determine if any updated diagnostic data that is not yet linked into the patient index is available.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 5 & 20 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 4 & 19. 
Zhang further discloses a system having the limitation of:
The system of claim 4, wherein the user interface includes a first section for presenting the recommendation and a selectable portion that, in response to being selected, causes a second section to present content corresponding to the data, the first section being adjacent to the second section. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0009] … d. if one or more target body parts are highlighted in the index image, and the requestor selects one of the highlighted target body parts, provide some or all of the diagnostic data associated with the selected target body part to the requestor.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 6 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein the data that was used to determine the recommendation includes at least one of a test result, medical history, personal information, or identifying information associated with a test results. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0023] The medical information system may comprise a laboratory information system, one or more of the diagnostic data record specifications may comprise one or more lab report identifiers, and, if the requestor selects a diagnostic data record specification that includes one or more lab report identifiers, the system may provide the requestor with the option of receiving one or more of the lab reports identified by one or more of the lab report identifiers. [0067] In general, the existence of a medical condition is primarily associated with a particular body part at a particular level in the body part hierarchy, which is a single node in the patient index. That medical condition is then considered by the PVS 106 to also be associated with all body parts corresponding to all ancestor and descendent nodes of the particular body part in the patient index. For example, a medical condition associated with the frontal lobe of the brain would also be considered to be associated with each of its ancestor body parts, such as the cerebrum, the brain, and the head. In many cases, the medical condition may be associated with a leaf node in the patient index (i.e. a node representing a body part with no child body parts). However, in other cases, particularly before a condition is fully diagnosed, a medical condition may be primarily associated with a non-leaf node. In that case, the PVS 106 will also associate the medical condition with all descendents of the node (i.e. all child body part nodes, children of those children, etc.) In the index image presented to the user then, highlighting will generally be applied to lowest level body parts associated with the medical condition that are distinguishable in that index image. For purposes of highlighting, the severity of medical condition associated with a body part will generally be considered to be the most severe condition associated with any descendant body part.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 7 & 13 – 
Aganyan in view of Zhang discloses a system having the limitations of claims 1 & 8. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein determining the statistical relevance of the data is based at least in part on a degree of change that the data has on a confidence score associated with the recommendation. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 8 & 15 – 
Aganyan in view of Zhang discloses a system having the limitations of claim 1 & 9. 
Zhang further discloses a system having the limitation of:
The system of claim 1, wherein the data comprises first data and the operations further comprising: determining that a first portion of the first data is more relevant than a second portion of the first data; generating second data including the second portion of the first data, the second data including content that, when displayed, includes at least an emphasized portion; and causing the remote device to display the second data. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner. [0009] … d. if one or more target body parts are highlighted in the index image, and the requestor selects one of the highlighted target body parts, provide some or all of the diagnostic data associated with the selected target body part to the requestor.) [0023] The medical information system may comprise a laboratory information system, one or more of the diagnostic data record specifications may comprise one or more lab report identifiers, and, if the requestor selects a diagnostic data record specification that includes one or more lab report identifiers, the system may provide the requestor with the option of receiving one or more of the lab reports identified by one or more of the lab report identifiers. [0067] For purposes of highlighting, the severity of medical condition associated with a body part will generally be considered to be the most severe condition associated with any descendant body part.) 

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 10 & 17 – 
Aganyan in view of Zhang discloses a method having the limitations of claim 9 & 16. 
Zhang further discloses a method having the limitation of:
The method of claim 9, wherein the recommendation includes, at least one of a potential diagnosis, a gap in medical coverage, or a medication related recommendation. (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)  

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 21 – 
Aganyan in view of Zhang discloses a method having the limitations of claim 1. 
Aganyan further discloses a method having the limitation of:
(New) The system of claim 1, wherein the recommendation includes a gap in medical coverage recommendation. (Aganyan [0002] Today, the cost of healthcare services is constantly growing. Although most Americans purchase health insurance policies to have access to healthcare services at lower prices, there is a large group of people (about 30 million according to some studies) that can't afford paying health insurance premiums or medical bills. As such, the national healthcare system keeps millions of people from even basic medical services. In addition, traditional healthcare services are slow and time-consuming as the current healthcare system facilitates multiple doctor visits to obtain a diagnosis. It often takes a few weeks for a patient from a first visit to obtain a diagnosis and a treatment plan. [0026] Generally, the technology described herein provide for decentralization of healthcare which is a transition to an economic system where medical doctors, patients, and diagnostic personnel can exchange underutilized capacity of existing assets or human resources, while incurring only low transaction costs. The approaches described in this disclosure has different, much lower operating costs compared to traditional business models. [0052] The web service enables the patients to remotely create or modify patient profiles, which can be stored in database 115. The patient profiles can include, for example, a patient's name, address and contact information, payment data (e.g., credit card information), healthcare insurance data, credentials (e.g., a login and password), photographs, images, videos, data concerning medical history, data concerning pre-existing conditions, data concerning health issues, diagnostic reports, medical needs, and the like. The patient profiles can also include one or more patient preferences, including, for example, a patient's spoken language, a preferred language of healthcare provider, a preferred location of healthcare provider, a preferred hospital affiliation of healthcare provider, a preferred specialty of healthcare provider, and the like.)

CLAIM 22 – 
Aganyan in view of Zhang discloses a method having the limitations of claim 1. 
Aganyan further discloses a method having the limitation of:
(New) The system of claim 1, wherein the recommendation includes the medication-related recommendation. (see Aganyan [0024] In some embodiments, the healthcare service system can process available patient data (e.g., the patient's request, patient profile data, diagnostic operation results, etc.) to automatically generate a diagnosis or a preliminary diagnosis. For these ends, a machine-learning algorithm can be used. [Claim 1]…cause one of the one or more pharmacy service systems to provide medication to the requesting patient in accordance with the digital prescription)


Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive. Examiner has further clarified each step of the analysis above which is incorporated herein. 
On Page 9 of the remarks, Applicant argues, “As stated in the 2019 Guidelines, when performing step 2A of the patent-eligibility guidelines, the Office is required to determine whether the claims are directed to one of the groups enumerated in the 2019 Guidelines. 2019 Guidelines, p. 9. The groupings include (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes. /d., pp. 9-11. Here, the claims cannot be fairly said to fall into one of these groupings. For example, no mathematical concepts are recited or claimed. Second, the claims recite the determination and use of several data types, such as patient data associated with a user profile, medical history of a patient associated with the user profile, medical professional data associated with a medical professional profile, medical professional profile including at least historical records associated with a medical. professional, and a statistical relevance of data utilized for determining the recommendation, for example. As such, the claims go far beyond a method of organizing human activity or mental processes because the claims focus on operations that simply cannot be performed in the human mind, could not be performed by humans, and are directed to computer-centric problems and solutions.”  However, Examiner respectfully disagrees. Examiner has explained that the limitations fall under the category of organizing methods of human activity, and more specifically, the sub category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The limitations of “receiving patient data associated with a user profile, the user profile including at least a medical history of a patient associated with the user profile; receiving medical professional data associated with a medical professional profile, the medical professional profile including at least historical records associated with a medical professional; analyzing, using one or more machine learning techniques, the user profile; analyzing, using the one or more machine learning techniques, the medical professional profile; determining, based at least in part on analyzing the user profile, a recommendation to the medical professional; determining, based at least in part on the recommendation, data to be transmitted with the recommendation”, are steps that can be achieved by managing human interactions. This interpretation is not limited to conducting these steps through pen and paper. The steps can be conducted by an individual using a generic computer, and the language of “using one or more machine learning techniques” is a very broad recitation, which simply shows an attempt to apply the abstract idea to a generic technical environment.   
On Page 10 of the remarks, Applicant argues, “Additionally, even assuming arguendo that the Office could satisfy the first prong of the “abstract idea” analysis, under the second prong, the claims are integrated into a practical application and are therefore not directed to an abstract idea. For example, the claims recite novel functionality to allow for determination of data needed to cause electronic devices to perform actions, such as, analyzing a user profile and a medical professional profile to determine a statistical relevance of data utilized for determining a recommendation and determining how likely it is for a medical professional to utilize the data in association with the recommendation (as well as transmitting the recommendation and data to a remote device). At least these features show that the claims are integrated into a practical application specific to utilizing medical history in order to determine the likelihood that particular data will be utilized when making recommendations between patients and medical professionals. As such, the claims are integrated into a practical application.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims receive, evaluate, and transmit information which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. 
On Page 12 of the remarks, Applicant argues, “Similar to the claims under consideration in Bascom, even if arguendo all of the features that the currently pending claims recite are “known” or “conventional,” the claims at issue are still patent eligible because the claims recite a “non-conventional and non-generic arrangement” of those features and so recite an “inventive concept” and “specific technical solution.” Specifically, the claims at issue can correlate a level of computing and communications hardware with a level of service need in a way and using particular types of information that provides both an inventive concept and a specific technical solution. For example, determining that particular types of data may be less likely to be utilized by a medical professional may result in less data transmissions and/or more efficient transmission of data more likely to be utilized by the medical professional. This leads to a decrease in unnecessary data transmissions as well as computing resources involved in data transmissions.” However, Examiner respectfully disagrees. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component, cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the field of use. The claim is not patent eligible. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of determining the likelihood that the medical professional will utilize the recommendation is based at least in part on a statistical relevance of the data utilized for determining the recommendation, using machine learning techniques, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection, Examiner notes the arguments but finds the arguments to be unpersuasive.
On Page 12 of the remarks, Applicant argues, “Thus, Zhang fails to teach or suggest “determining a statistical relevance of data utilized for determining the recommendation” and “determining a likelihood that the medical professional will utilize the data in association with the recommendation, the likelihood being determined based at least in part on the statistical relevance of the data and the medical professional profile,” as recited in claim 1”. However, Examiner has cited Zhang [0008].  The limitation of “highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner” has been mapped to “determining a statistical relevance of data utilized for determining the recommendation”. The body parts have been highlighted because the system deems it relevant and probable that the medical professional will utilize the data (the highlighted body parts) in association with making a recommendation (Zhang [0008] It is an object of the invention to provide a means for indexing diagnostic data, including multiple diagnostic images and reports, in a manner that makes the information readily accessible to medical practitioners and patients. It is also an object of the invention to present the index of information so as to highlight body parts having associated medical conditions indicated by the diagnostic data in a manner that makes the existence of such medical conditions apparent to a medical practitioner, and allows the associated diagnostic data to be easily accessed by the medical practitioner.)
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686